Citation Nr: 0313949	
Decision Date: 06/25/03    Archive Date: 06/30/03	

DOCKET NO.  98-20 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from June 1975 to June 1978.  He had subsequent 
service in the National Guard from which he received a 
disability retirement in March 2001.  

This case was previously before the Board in May 2000, at 
which time it was remanded for further development.  
Following that development, the RO confirmed and continued 
the denial of entitlement to service connection for low back 
disability.  It also confirmed and continued the 10 percent 
rating for the veteran's service-connected chondromalacia of 
the right patella.  Thereafter, the case was returned to the 
Board for further appellate action.  


FINDINGS OF FACT

1.  The veteran's low back disability, including a herniated 
disc at the level of L4-L5 and bilateral facet joint 
arthritic changes at that level, was first clinically 
manifested many years after service and is unrelated to any 
event during active service or during service in the National 
Guard.  

2.  The veteran's service-connected right knee disability, 
manifested primarily by pain and mild crepitus on motion, is 
productive of no more than slight impairment.  


CONCLUSIONS OF LAW

1.  The veteran's low back disability is not the result of 
disease or injury incurred in or aggravated during service, 
nor may degenerative joint disease of the lumbar spine be 
presumed to have been so incurred.  38 U.S.C.A. §§ 101(24), 
1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.6(a), 3.303, 3.307, 3.309 
(2002).  

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the right patella have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, 4.40-4.42, 4.45, 
4.71a, Diagnostic Codes (DC's) 5259-5003 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law. On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  That law 
also eliminated the concept of a well- grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that the VA cannot assist in the development of a claim that 
is not well grounded.  38 U.S.C.A. § 5107.  

In August 2001, the VA published final rules implementing the 
VCAA, including changes with respect to the definition of new 
and material evidence and the development of associated 
cases.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a)).  

By virtue of information sent to the veteran in the Statement 
of the Case; the Supplemental Statements of the Case 
(SSOC's); and the Board's May 2000 remand, the veteran and 
his representative were notified of evidence necessary to 
substantiate the claims of entitlement to service connection 
for low back disability and entitlement to an increased 
rating for chondromalacia of the right patella.  Indeed, the 
SSOC issued in December 2002 set forth the provisions of 
38 C.F.R. § 3.159, the enabling regulations applicable to the 
VCAA.  Those provisions informed the veteran of what evidence 
and information the VA would obtain for him, with specific 
references to such materials as government reports and 
medical records.  The RO also explained what information and 
evidence the veteran needed to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The RO has made numerous attempts to obtain relevant records 
adequately identified by the veteran in support of his claim.  
For example, in his application for compensation or pension 
(VA Form 21-526), received in May 1997, the RO requested that 
the veteran identify all health care providers who had 
treated him for the disabilities at issue in or after 
service.  In April 2000, the RO requested that the veteran 
list of all health care providers who had evaluated or 
treated his right knee disability.  In October 2000, the RO 
requested the veteran's records from the Pennsylvania Army 
National Guard, which reflected his treatment from April 1996 
through December 1997.  In October 2000, the RO also 
requested the veteran's records from a Dr. C. and from 
Southside Hospital reflecting the veteran's treatment for his 
back and knees.  In October 2000, the RO requested the 
veteran's assistance in obtaining records from the 
Pennsylvania Army National Guard, Dr. C., and Southside 
Hospital.  The RO has also made multiple requests (e.g., 
those dated in April and August 2002) to the National 
Personnel Records Center for copies of the veteran's service 
medical records.  In April 2002, the RO sent a request to the 
Commander of the veteran's National Guard Unit for such 
records; and in August 2002, the RO requested such records 
from the Adjutant General for the State of Pennsylvania.

Evidence received in support of the veteran's appeal consists 
of his service medical records from his period of active 
duty, as well as the report of his July 1978 examination, 
performed prior to his entry into the National Guard; reports 
of examinations performed by the VA in August 1980, 
December 1997, and October 2002; a September 1994 report of 
right knee surgery performed at Southwestern Ambulatory 
Surgical Center; records reflecting the veteran's treatment 
at Southside Hospital in April 1996; the report of an MRI 
performed at Jeannette Open MRI dated in October 1997; a note 
from A. D. K., M.D., dated in November 1998, limiting the 
veteran's activities; an April 2000 statement from the ex-
wife of a former fellow serviceman; statements from former 
fellow National Guardsmen, including the veteran's brother, 
received in August 2000; multiple responses from the National 
Personnel Records Center, the last in September 2002, 
indicating that it has no further service medical records for 
the veteran; evidence from the Adjutant General of the State 
of Pennsylvania reflecting the veteran's National Guard 
Service; and a statement from the veteran 's wife, received 
in February 2003.

Finally, the Board notes that the veteran has been informed 
of his right to have a hearing in association with his 
appeal; however, to date, he has declined to exercise that 
right.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that the veteran has not identified any outstanding evidence 
(which has not been sought by the VA) which could be used to 
support either the issue of entitlement to service connection 
for low back disability or the issue of entitlement to an 
increased rating for chondromalacia of the right patella.  
Accordingly, there is no need for further development of the 
evidence in order to meet the requirements of the VCAA.  

II.  The Facts

During the veteran's service entrance examination in June 
1975, he responded in the negative when asked if he then had, 
or had ever had, recurrent back pain.  On examination, his 
spine was found to be normal.

The veteran's service medical records show that in October 
1976, he sustained a back injury.  The assessment was 
mechanical strain, and he was prescribed medication.  

During a periodic examination in December 1976, the veteran's 
spine was found to be clinically normal.  

During his June 1978 service separation examination, the 
veteran responded in the negative, when asked if he then had, 
or had ever had, recurrent back pain.  On examination, his 
spine was clinically normal.  

During his July 1978 National Guard enlistment examination, 
the veteran responded in the negative, when asked if he then 
had, or had ever had, recurrent back pain.  On examination, 
his spine was found to be normal.

In May 1997, the RO received the veteran's claim for service 
connection for the residuals of a back injury (VA Form 21-
526).  He reported that his back had been injured when a dump 
truck tire exploded.  He stated that he was hospitalized for 
that injury at the hospital on Fork Polk, Louisiana.  He did 
not identify any other persons, including health care 
providers, who knew about or had treated him for a back 
injury between that sustained in service and the date of the 
application for service connection.  

An individual sick slip, dated June 30, 1997, showed that 
either the veteran or a fellow serviceman was treated for 
inflammation and redness of the foot and placed on 24 hours 
of bed rest in quarters.  Both feet were to be kept elevated, 
and sitting was to be avoided.  Medication was to be taken as 
directed, and the patient was to return for reevaluation on 
July 1, 1997.  

An individual sick slip, dated on July 2, 1997, showed that 
the veteran was treated for an unspecified illness or injury 
which had occurred in the line of duty.  He was to return to 
duty as tolerated and was prescribed medication.  He was to 
return to the clinic if needed.  
On a daily disposition log, dated July , 1997, it was noted 
that the veteran had been treated for swollen legs, 
bilaterally, and a lower back problem.  It was noted that the 
fellow serviceman who had been noted on the veteran's sick 
slip on June 30, 1997, had been seen for a follow-up for a 
rash on his foot and a tick.  

In October 1997, the veteran had an MRI at Jeannette Open 
MRI.  He reportedly had a history of right leg pain, right 
hip pain, and low back pain.  The impressions were very mild 
anterolisthesis of L4 and L5.  There was diffuse disc bulging 
that was slightly further exacerbated by the anterolisthesis.  
There was also evidence of bilateral posterolateral disc 
protrusions with disc material abutting the exiting nerve 
roots on both sides.  Bilateral facet joint arthritic changes 
were noted at the L4,5 level.  There was also a small 
synovial cyst in the right posterior aspect of the spinal 
canal that appeared to be extradural and minimally effacing 
the right posterolateral aspect of the thecal sac.  

In  December 1997, the veteran underwent a VA orthopedic 
examination.  He reported that his right knee was sore and 
that the pain was aggravated by standing.  He stated that it 
was relieved, though not completely, by rest and/or heat 
medication.  He estimated the pain at approximately 6 out of 
10.  He reported that he could run approximately one mile, 
although it was painful.  He also stated that he had 
difficulty going up and down stairs.  On walking, he favored 
his right leg.  

The veteran reported that he had injured his back in service 
in 1975 when a tire exploded and left him unconscious for a 
short period of time.  He reportedly required medical 
attention.  He stated that since that time, the pain had 
become progressively worse to the point where it was 
constant.  The pain was predominantly confined to the 
veteran's lower lumbosacral region.  He described the pain as 
sharp and shooting and radiating into the right buttocks and 
down to the right foot.  He reportedly received physical 
therapy in November and December 1997 and was continuing to 
exercise on his own.  The results of the October 1997 MRI 
were reported.  

On examination, the veteran walked favoring his right leg.  
He ambulated without the assistance of a crutch, cane, etc.  
An examination of the right knee revealed no evidence of 
swelling or warmth.  There was mild tenderness to palpation 
over the lateral collateral/lateral epicondyle area.  There 
was full flexion of the knees and no restriction of either 
internal rotation or external rotation.  The anteroposterior 
drawer test was negative.  The examiner noted very faint 
circular scars below and above the patella region.  Following 
the examination, the diagnoses were herniated disc at the 
level of L4-5, as per MRI findings and physical examination 
findings.  Also diagnosed was right knee pain.  It was noted 
that X-rays were to be performed. 

X-rays performed by the VA in January 1998 revealed a small 
spur at the anterior superior margin of the right patella.

In July 1998, the veteran underwent an examination in 
conjunction with his National Guard duties.  He reported that 
he had pain in his right knee when he ran or stood for a long 
time.  It was noted that he was a truck operator with the 
U.S. Postal Service.  He responded in the affirmative when 
asked if he then had or had ever had recurrent back pain or 
any back injury.  It was noted that he had had three right 
knee surgeries and had been to his doctor on two occasions 
for a permanent profile.  The examiner noted that the veteran 
had a history of minor back pain and that he had been seen by 
a physician for swollen discs.  It reportedly bothered him 
with prolonged sitting or standing.  He reportedly took 
medication for his back and knee and had undergone right knee 
surgery.  On examination, his right knee demonstrated a full 
range of motion.  There was tenderness in the medial 
compartment, and it was noted that he had had arthroscopic 
surgery.  He also demonstrated a full range of motion of the 
spine and was not tender to palpation.  The summary of 
defects and diagnoses included a right knee with a torn 
medial meniscus, status post arthroscopic surgery times two.  
He had reportedly been followed by the orthopedic service for 
that disorder.  It was also noted that he had minor back pain 
exacerbated by sitting or standing.  A profile was granted 
for his knees.  A designation of 2 was noted under L on his 
physical profile, i.e. PULHES.  The other aspects of his 
physical profile were 1.  (PULHES is the six categories into 
which a physical profile is divided.  The P stands for 
physical capacity or stamina; the U for upper extremities; 
the L for lower extremities; the H for hearing and ear; the E 
for eyes; and the S stands for psychiatric).  The number 1 
indicates that an individual possesses a high level of 
medical fitness and is medically fit for any military 
assignment.  Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992).  The number 2 indicates that an individual possesses 
some medical condition or physical defect which may impose 
some limitations on classification and assignment.  McIntosh 
v. Brown, 4 Vet. App. 553, 555 (1993)).  

In November 1998, A. D. K., M.D., noted that the veteran 
should not run or bicycle for physical therapy but that he 
could walk or swim for physical therapy.  

During an examination for the National Guard in December 
1999, it was reported that the veteran's occupation continued 
to be that of truck driver.  He answered in the affirmative 
when asked if he then had or had ever had swollen or painful 
joints or recurrent back pain or any back injury.  The 
veteran reported that he took medication occasionally for 
knee and back pain.  It was noted that he had a history of 
numbness in his right lower extremity since active duty.  It 
was also noted that he received compensation for his right 
knee for old and new injuries.  

On examination, the veteran's right knee demonstrated mild 
crepitus.  He had a full range of motion from 0 to 140 
degrees which was nontender.  Scars remained from a previous 
arthroscopy.  Motor function was 5/5 without laxity or 
atrophy.  He reportedly had decreased lumbar spine motion.  
He reported no pain, and deep tendon reflexes were intact, 
bilaterally.  The summary of defects and diagnoses included 
occasional crepitus in the right knee, a history of multiple 
medial meniscus tears and surgical corrections with excellent 
results.  The last surgery had reportedly been performed in 
1994.  It was also noted that the veteran had a history of 
disc bulges and that he needed to avoid overlifting and 
running.  His physical profile was T4 under P and L and 1 
under U.  

In a statement, received in April 2000, the ex-wife of a 
former fellow serviceman recalled that the veteran and her 
ex-husband had been stationed together at Fort Polk, 
Louisiana.  She stated that her ex-husband had told her that 
the veteran had been injured in the motor pool when a large 
tire had exploded and catapulted him over a truck, rendering 
him unconscious.  She noted that the veteran had been 
hospitalized for over a week and that following his 
hospitalization, he had been restricted from duty for a time.  

In a statement received in August 2000, the veteran's brother 
stated that during service with the National Guard, he and 
the veteran had been driving a five-ton truck with a broken 
seat and that the veteran had hurt his back.  It was noted 
that the veteran had been seen by a doctor at Fort Pickett 
and had been restricted to the barracks in a lot of pain.  He 
stated that since that time, the veteran had suffered the 
effects of that injury.  

In August 2000, the RO received a statement from another 
former fellow serviceman attesting to the veteran's injury in 
service in 1997.  He noted that the veteran had had back 
problems ever since.  

On several occasions between October 2000 and September 2002, 
the National Personnel Records Center noted that it had no 
further medical records concerning the veteran.  

In November 2000, the veteran's records were reviewed by a 
medical duty review board.  It was noted that the veteran had 
weight and chronic knee and back problems and needed a 
permanent profile and/or separation.  Thereafter, he was 
found medically unfit for further service in the National 
Guard and was granted early retirement due to disability.  

During a VA orthopedic examination in October 2002, the 
veteran's right knee was evaluated.  It was noted that he had 
a history of several knee arthroscopies for meniscal tears 
and arthritis.  He complained of chronic pain, primarily in 
the anterior aspect of the knee.  It was reportedly worse 
when getting out of a chair or when ascending and especially, 
descending stairs.  He reportedly worked as a truck driver 
for the Postal Service and worked 8 hours a day.  He also 
reported that he sometimes worked overtime.  He stated that 
at times, after being on his knees for a long period of time, 
they became sore.  He denied any locking or instability, and 
it was noted that he was not undergoing any physical therapy.  
He stated that he used crutches when needed.  He did not use 
a cane.  It was noted that he took medication and that he had 
had injections which had not helped.  The examiner was under 
the impression that he was to be examined for his lumbar 
spine, and the examiner noted that the medical history was 
notable for lumbar spine pain.  The examiner noted, however, 
that he would proceed as directed by the VA compensation and 
pension office and evaluate the veteran's right knee.  

On examination, the veteran walked with a normal gait and 
pace without antalgia.  His right knee had a range of motion 
from 0 to 145 degrees which was symmetric with the left side.  
There was no erythema, warmth, or fusion and no medial or 
joint line tenderness.  The right knee was stable to varus, 
valgus, and anterior posterior stress.  The veteran had 
decreased patellar tilt on the right side.  The patellar 
glide caused him pain, and there was some mild soft crepitus 
with range of motion of the knee.  X-rays demonstrated joint 
space narrowing in the patellofemoral joint, as well as 
osteophyte formation.  

Following the examination, the examiner's impression was 
right knee patellofemoral arthritis.  He stated that there 
was no evidence that the veteran had weakness or excess 
fatigability or incoordination due to his right knee 
disability.  He acknowledged that the veteran had right knee 
pain and that the right knee patellofemoral arthritis was 
likely the cause of his symptoms.  The examiner further noted 
that the veteran had very well developed quadriceps muscles 
and ambulated normally.  He noted that the when the veteran 
had increased pain from overactivity or was exacerbated by 
activity it was possible that the pain could temporarily 
limit his ability to perform certain functions.  

In February 2003, the veteran's wife, a registered nurse, 
reported that the veteran's original injury had occurred 
during active duty at Fort Polk, Louisiana, in 1976.  She 
noted that he had been working on a dump truck tire which had 
exploded and thrown him approximately 20 feet in the air.  
She stated that his injury was quite extensive, causing him 
to lose consciousness and causing a lower back injury.  She 
noted that he had been hospitalized and placed on light duty 
for several weeks and that he had suffered from intermittent 
low back pain since that time.  She noted that such symptoms 
worsened after a reinjury on active duty n June 1997 with the 
National Guard.  She reported that the veteran's back pain 
had progressed to the point where it included neurologic 
symptoms since the reinjury.  

III. Analysis

A.  The Low Back

The veteran seeks entitlement to service connection for low 
back disability.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Even if the disease at 
issue is initially diagnosed after the veteran's discharge 
from service, service connection may still be granted when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Active military, naval, and air service includes active duty, 
any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of INACDUTRA 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  See 
Brooks v. Brown, 5 Vet. App. 484 (1993).  ACDUTRA means full-
time duty in the Armed Forces performed by Reserves for 
training purposes, and includes full-time duty performed by 
members of the National Guard of any State.  INACDUTRA 
generally means duty (other than full-time duty) prescribed 
for Reserves, and duty (other than full-time duty) performed 
by a member of the National Guard of any State.  38 U.S.C.A. 
§§ 101(21), 101(22), 101(23), 101(24) (West 1991); 38 C.F.R. 
§ 3.6(a), (c). 

Where a veteran, who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946), develops certain chronic conditions, such 
as arthritis, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.

The veteran maintains that his current low back disability is 
the result of an injury sustained during active duty in the 
mid 1970's.  He states that he was working on a truck tire 
which exploded causing a rather severe low back injury which 
necessitated hospitalization.  The service medical records 
show that in October 1976, the veteran sustained a back 
injury which was assessed as mechanical strain and for which 
he was given medication.  There was no evidence of chronic 
residual disability, as there were no further complaints or 
clinical findings of low back problems of any kind during the 
remainder of the veteran's active duty.  Indeed, during an 
annual examination in December 1976, the report of his 
service separation examination in June 1978, and the report 
of his National Guard entrance examination in July 1978, his 
back was clinically normal.  In fact, there were no further 
recorded complaints or clinical findings of a back disorder 
until he filed his initial claim for service connection in 
May 1997.  At that time, he did not identify any health care 
providers who had treated him between the time of the initial 
injury in service and the time of his compensation 
application.  He reported that he reinjured his spine during 
National Guard Service in late June or early July 1997.  
While former fellow National Guardsmen, including his 
brother, attest to the fact that he injured his back while 
riding on a faulty seat in a truck, there is no evidence that 
such injury is related to his current back disability, which 
is primarily diagnosed as a bulging disc at L4-L5, as well as 
arthritic changes at that level.  In this regard, the Board 
notes that the report of the veteran's MRI in October 1997 
and the report of his VA orthopedic examination in December 
1997 are negative for any history of such an injury.  The RO 
has attempted to obtain private medical records from a Dr. C. 
who treated the veteran at the time of his MRI; however, such 
attempts have met with negative results.  In the SSOC, issued 
in March 2003, the RO informed the veteran of the importance 
of such records and requested that he provide copies of such 
records as soon as possible.  To date, those records have not 
been forthcoming.

The only reports of a nexus between the veteran's current low 
back disability and service come from the veteran and from 
those who have submitted statements on his behalf. With one 
exception, these statements have been submitted by lay 
persons.  Lay persons are not qualified to render opinions 
which require medical expertise, such as the diagnosis or 
etiology of a particular disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).   The one statement that is 
not from a lay person is from the veteran's wife, who is a 
registered nurse.  Although she notes that the veteran 
initially injured his back when he was injured in the motor 
pool during active duty, the evidence shows that they were 
not married during his period of active duty.  As such, she 
could not have had first-hand knowledge of that accident, and 
her opinion is based on information provided by the veteran 
long after the initial injury.  For these reasons, the 
statement by the veteran's wife is far outweighed by the 
contemporaneous reports of the examinations of December 1976, 
June 1978, and July 1978.  These reports were based on 
medical professionals' direct observations of the veteran in 
the first few years after the injury.  These records show 
that three separate medical observers examined the veteran's 
back in the period from December 1976 to July 1978, and each 
medical observer concluded that the veteran's back was 
normal.  In view of these three examination reports, the 
record is very clear in showing that the injury the veteran 
incurred in service healed completely in a short time without 
resulting in a lasting disability.  

Absent competent evidence of a nexus between the veteran's 
current back disability and any period of service, including 
that performed with the National Guard, service connection is 
denied.


B.  The Right Knee.

The veteran seeks a rating in excess of 10 percent for his 
service-connected chondromalacia of the right patella. 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2002).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  Where, as here, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present (current 
rating period) level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The RO has rated the veteran's service-connected 
chondromalacia of the right patella in accordance with the 
provisions of 38 C.F.R. § 4.71a, DC 5259.  Under that code, a 
10 percent rating is warranted for the post-operative 
residuals of removal of the semi-lunar cartilage.  That is 
the highest schedular rating available under that DC.  
Potentially applicable in rating the veteran's service-
connected right knee disability is 38 C.F.R. § 4.71a, DC 
5257.  Under that code, a 10 percent rating is warranted 
slight knee impairment, manifested by recurrent subluxation 
or lateral instability.  A 20 percent rating is warranted for 
moderate impairment.  

Also potentially applicable in rating the veteran's right 
knee disability are 38 C.F.R. §§ 4.71a, DC's 5260 and 5261.  
A 10 percent rating is warranted when flexion of the leg is 
limited to 45 degrees or when extension is limited to 10 
degrees.  A 20 percent rating is warranted when flexion is 
limited to 30 degrees or when extension is limited to 15 
degrees.  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain and pain on use, specifically limitation of motion 
due to pain on use including that experienced during flare 
ups.  The Court also held that 38 C.F.R. § 4.45 required 
consideration of weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there must 
be a full description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10. 

A review of the evidence discloses that the veteran's right 
knee disability is manifested primarily by complaints of pain 
and crepitus on motion.  The veteran does, however, 
demonstrate a full range of right knee motion without 
evidence of heat, discoloration, swelling, deformity, 
weakness, or muscle atrophy.  Although he has intermittent 
exacerbations with activity, he continues to work full time 
as a truck driver to include the performance of overtime.  
Moreover, there is no evidence of incoordination or any 
neurologic impairment associated with his right knee 
disability.  Such findings more nearly reflect the criteria 
for the 10 percent rating currently in effect.  Accordingly, 
an increased rating is not warranted at this time.  

In arriving at this decision, the Board has also considered 
the possibility of referring this case to the Director of the 
VA Compensation and Pension Service for possible approval of 
an extraschedular rating for the veteran's service-connected 
right knee disability.  The evidence, however, does not show 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1) (2002).  Rather, the record shows that the 
manifestations of his migraine headaches are those 
contemplated by the regular schedular standards.  It must be 
emphasized that the disability ratings are not job specific.  
They represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military service 
and their residual conditions in civilian occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations of illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent evidence to the contrary, the Board finds no reason 
for further action under 38 C.F.R. § 3.321(b)(1). 




ORDER

Entitlement to service connection for low back disability is 
denied.  

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right patella is denied.  



                       
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

(CONTINUED ON NEXT PAGE)
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

